Citation Nr: 0912073	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable rating for bilateral high tone 
deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from May 1943 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

VA audiological examination in October 2005 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 78 decibels in the Veteran's service-connected left 
ear, with speech recognition of 74 percent, corresponding to 
Level VI hearing.  Pure tone thresholds averaged 56 decibels 
in his service-connected right ear, with speech recognition 
of 94 percent, corresponding to Level I hearing.



CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
high tone deafness have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.85-4.87, Diagnostic Code 6100 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In July 2006 
and March 2007 letters, the RO provided the Veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for a 
compensable rating for bilateral high tone deafness is being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  As set forth herein, no additional notice 
or development is indicated with regard to the appellant's 
claim. 

In an October 2005 letter, issued prior to the January 2006 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claim, as well as what 
information and evidence must be submitted by the appellant.  
We therefore conclude that appropriate notice has been given 
in this case.  

The appellant responded to the RO communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  After the issuance of each 
notice described above, and opportunity for the appellant to 
respond, the statement of the case (SOC) issued in November 
2006 reflects readjudication of the claim.  Hence, although 
some of the VCAA-compliant notice post-dates the rating 
decision on appeal, the appellant is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that the Board must first determine the adequacy of 38 
U.S.C.A. § 5103(a) notice when adjudicating claims for 
increased ratings.  If notice is deemed inadequate, then the 
Board must determine whether the purpose of 38 U.S.C.A. § 
5103(a) notice has been frustrated.  If compliant VCAA notice 
was not provided, the Board must proceed with a prejudicial 
error analysis to determine whether any notice errors 
affected the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  If 
so, the case must be remanded for corrective action.

In this case, the Board is aware that the October 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the Veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim. See Sanders v. Nicholson, 487 F. 3d at 881.

Here, VA correspondence, in total, provides notice that the 
claimant must provide or request the Secretary to obtain, 
medical or lay evidence demonstrating a worsening of the 
disability.  It also informs the Veteran that if an increase 
in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  
Additionally, the letters provide examples of the types of 
medical and lay evidence that the claimant may submit.  
Further, the Board is aware that the claimant is rated under 
Diagnostic Codes that contain criteria necessary for 
entitlement to a higher disability rating, which would be 
satisfied by the claimant demonstrating a noticeable 
worsening.  The November 2006 SOC provided him with these 
criteria.  Meeting these criteria, the notice provided in 
this case does comply with Vazquez-Flores.  Therefore, there 
is no need to determine whether the Veteran's claim has been 
prejudiced by any lack of appropriate notice.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the 
RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the 
RO/AMC constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service connection for otitis media with hearing (loss) was 
granted by the RO in a June 1946 rating decision that awarded 
a noncompensable rating.  A June 1963 rating decision 
assigned a separate noncompensable rating for deafness, high 
tone only.

In September 2005, the RO received the Veteran's current 
claim for a compensable rating for his service-connected 
defective hearing.

In October 2005, the Veteran underwent a VA audiology 
examination.  According to the examination report, he 
complained of bilateral hearing loss with greater left ear 
loss that had a perforated eardrum.  He had increased 
difficulty hearing his wife and listening to television.  The 
Veteran reported that, during the last year or so, he was 
treated for ear infections and a perforated left ear drum 
that included currently using eardrops.  Audiogram findings, 
in pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
75
95
LEFT

45
60
105
100

The Veteran averaged 56 dB and 78 dB for the right and left 
ears respectively for the frequencies 1000, 2000, 3000, and 
400 Hertz.  Speech recognition scores on the Maryland CNC 
Word List were 94 percent in the Veteran's right ear and 74 
percent in his left ear.  Normal to profound sensorineural 
hearing loss was noted in the right ear and moderate to 
profound loss in the left ear.

According to VA medical records, in December 2005, the 
Veteran was seen in the outpatient audiology clinic and 
fitted for hearing aids.  When seen again in March 2006, 
chronic otitis media and tinnitus aureum were noted in his 
left ear.  His right ear tympanic membrane was normal.

III.	Legal Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral high tone 
deafness warrants a compensable disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private, and VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's written statements regarding the effect that 
his service-connected bilateral high tone deafness has had on 
his life have been duly noted by the Board.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.   
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2008)).  The veteran's current claim for a 
compensable rating for his bilateral high tone deafness was 
received at the RO in September 2005, so the new regulations 
are for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions. 38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the Veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100.

The results of the October 2005 VA examination indicate that 
there was an average pure tone threshold in the Veteran's 
right ear of 56 decibels with speech recognition of 94 
percent, and an average of 78 decibels with speech 
recognition of 74 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the Veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level VI, thus 
corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The Board has carefully considered the Veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the Veteran's concern that 
he is unable to hear conversation when there is background 
noise, e.g., hearing his wife and listening to television, 
but no specific compensation is provided based upon such 
inability; it is the overall impairment of earning capacity 
that is paramount.  Our sympathy is with the Veteran, and we 
trust that he will continue to utilize his VA-provided 
hearing aids to ameliorate his hearing difficulty.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of bilateral high tone deafness currently 
demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is doubt as to any 
material issue regarding the matter of an increased 
(compensable) rating for the service-connected bilateral high 
tone deafness.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, there was been no 
evidence submitted to show that the bilateral high tone 
deafness disability, alone, has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

ORDER

A compensable rating for bilateral high tone deafness is 
denied.

____________________________________________
K. J .ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


